Name: Council Regulation (ECSC, EEC, Euratom) No 150/91 of 21 January 1991 amending Regulation No 6/66/Euratom, 121/66/EEC with regard to rent allowance
 Type: Regulation
 Subject Matter: cooperation policy;  EU institutions and European civil service;  construction and town planning;  executive power and public service
 Date Published: nan

 24. 1 . 91 Official Journal of the European Communities No L 18/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 150/91 of 21 January 1991 amending Regulation No 6/66/Euratom, 121/66/EEC with regard to rent allowance THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of Employ ­ ment of Other Servants of those Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular Article 14a of Annex VII thereto, Having regard to Regulation No 6/66/Euratom, 121 / 66/EEC of the Councils of 28 July 1966 laying down the list of places for which a rent allowance may be granted, the maximum amount of that allowance and the rules for granting it (3), Having regard to the proposal from the Commission, Whereas the officials posted, under a rotation system, to places of employment other than the seats of the institu ­ tions may be faced with a particularly difficult accommo ­ dation situation because of the limited duration of the posting ; Whereas this situation is liable to impair the mobility of the officials in question and the smooth operation of the departments located in those places of employment ; whereas consequently Regulation No 6/66/Euratom, 121 /66/EEC should be amended, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted into Regulation 6/66/Euratom, 121 /66/EEC : Article 6a By way of derogation from Articles 2 and 6, officials posted under the rotation system to places of employ ­ ment within the Community, other than the seats of the institutions, may be granted a rent allowance in accordance with the conditions set out in Articles 4 and 5. This allowance may not be combined with the allo ­ wance referred to in the second subparagraph of Article 14 ( 1 ) of Annex VII to the Staff Regulations. It shall be limited to the duration of the official 's posting and shall not be paid for more than six years after the date on which he takes up duty.' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 to 31 December 1993 . Before 31 December 1993, the Commission shall report to the Council on the application of this Regulation . The Council may decide, on a proposal from the Commission , to extend this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1991 . For the Council The President R. STEICHEN (&gt;) OJ No L 56, 4. 3 . 1968, p . 1 . 0 OJ No L 360, 22. 12. 1990, p. 1 . 0 OJ No 150, 12. 8 . 1966, p . 2749/66.